                  Case 20-12456-JTD            Doc 1426        Filed 06/02/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    RTI HOLDING COMPANY, LLC, et al.1                         Case No. 20-12456 (JTD)

                   Reorganized Debtors.                       (Jointly Administered)


                       CERTIFICATION OF COUNSEL REGARDING
                   ORDER APPROVING STIPULATION ACKNOWLEDGING
                  SATISFACTION OF CLAIMS HELD BY GOLDMAN SACHS
             SPECIALTY LENDING GROUP, L.P. AND GOLDMAN SACHS BANK USA


The undersigned counsel hereby certifies as follows:

             1.   After good faith, arms-length negotiations, the Reorganized Debtors, Goldman

Sachs Specialty Lending Group, L.P. and Goldman Sachs Bank USA (together, the “Parties”) have

memorialized their agreement regarding the Goldman Sachs Claims pursuant to the Stipulation

Acknowledging Satisfaction of Claims Held by Goldman Sachs Specialty Lending Group, L.P. and

Goldman Sachs Bank USA (the “Stipulation”) attached as Exhibit 1 to the Proposed Order (the



1
     The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395);
RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746);
RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.


{01693188;v1 }
                 Case 20-12456-JTD     Doc 1426       Filed 06/02/21    Page 2 of 2




“Proposed Order”) attached hereto as Exhibit A. More specifically, the Parties agree that the

Goldman Sachs Claims (as defined in the Stipulation) have been satisfied in accordance with the

Plan.

         WHEREFORE, the Reorganized Debtors respectfully request the entry of the Proposed

Order approving the Stipulation at the Court’s earliest convenience.




 Dated: June 2, 2021                                ASHBY & GEDDES, P.A.
 Wilmington, Delaware
                                                    /s/ Gregory A. Taylor
                                                    Gregory A. Taylor (DE Bar No. 4008)
                                                    Katharina Earle (DE Bar No. 6348)
                                                    500 Delaware Avenue, 8th Floor
                                                    Wilmington, Delaware 19899-1150
                                                    Tel: (302) 654-1888
                                                    Fax: (302) 654-2067
                                                    Email: gtaylor@ashbygeddes.com
                                                            kearle@ashbygeddes.com

                                                    Counsel to the Post-Confirmation Reorganized
                                                    Debtors




{01693188;v1 }                                  2
